Citation Nr: 0322692	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	Barbara [redacted], Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to March 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1966 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim.

In an April 2000 decision, the Board reopened and remanded 
the veteran's claim.  


REMAND

In April 2002, the Board undertook additional development of 
the veteran's claim seeking service connection for residuals 
of frozen feet pursuant to authority granted by 38 C.F.R. § 
19.9 (a) (2) (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board has 
obtained the decision awarding Social Security Administration 
disability benefits and the complete medical records relied 
upon by the agency in reaching that decision, in light of the 
Federal Circuit's decision, the case must be remanded for 
preparation of a supplemental statement of the case (SSOC).  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
these claims.





2.  The RO should obtain all relevant 
current medical records regarding any 
residuals of the veteran's frozen feet.
 
3.  The RO should review the decision 
awarding Social Security Administration 
disability benefits and the complete 
medical records relied upon by the agency 
in reaching that decision and 
readjudicate the veteran's claim for 
service connection for residuals of 
frozen feet.  If the claim remains 
denied, the RO should provide the veteran 
with a supplemental statement of the case 
(SSOC).  The case should then be returned 
to the Board for further consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




